Citation Nr: 0107523	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury status post-total knee replacement, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from July 1964 to 
July 1965 with additional periods of active duty for training 
and/or inactive duty for training.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from 
December 1993 and July 1999 rating decisions of the Atlanta, 
Georgia Regional Office.  The December 1993 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected residuals of a right knee injury 
with arthritis to 20 percent.  A March 1995 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected right knee disorder to 30 
percent.  A July 1999 rating decision, in pertinent part, 
recharacterized the veteran's service-connected right knee 
disorder as residuals of a right knee injury status post-
total knee replacement and continued the 30 percent 
disability evaluation.  Service connection for a left knee 
disorder was also denied.  An April 2000 rating decision, in 
pertinent part, granted service connection for degenerative 
joint disease of the left knee status post-total knee 
replacement.  Therefore, such issue is no longer before the 
Board.  The veteran has been represented throughout this 
appeal by the Georgia Department of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right knee disorder has been reasonably 
shown to be productive of extension of the knee limited to 30 
degrees or more, or at the functional equivalent thereof.  
Chronic residuals consisting of severe painful motion and 
weakness in the affected extremity have not been shown.  



CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
residuals of a right knee injury status post-total knee 
replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5003, 5055, 5256, 5257, 5260, 5261, 
7803, 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

I.  Historical Review

The veteran's service medical records for his period of 
service from July 1964 to July 1965, indicate that he was 
seen in June 1965 after falling and twisting his right knee.  
The examiner noted that there was mild tenderness along the 
lateral joint line with a superficial abrasion.  The July 
1965 examination report did not refer to a right knee 
disorder.  

Additional service medical records, apparently for National 
Guard purposes, indicate that the veteran was treated for a 
right knee disorder on multiple occasions.  A March 1978 
entry noted that the veteran was seen after an injury to his 
right knee in a basketball tournament.  The impression was 
probable tear of the medial collateral ligament.  A September 
1979 hospital narrative summary noted that the veteran 
underwent an arthroscopy of the right knee.  The final 
diagnoses included degenerative tear, right lateral meniscus, 
and chondromalacia, right lateral femoral condyle.  A 
February 1993 treatment entry noted that the veteran was seen 
for follow-up from a January 1993 right knee strain.  The 
assessment, at that time, was soft tissue trauma right knee.  
A February 1994 entry noted an assessment of degenerative 
joint disease secondary to meniscectomy with chronic knee 
pain.  A January 1996 medical board report and an April 1996 
physical evaluation board both indicated a diagnosis of 
internal derangement of the right knee with residual 
instability, associated with degenerative arthritis, post-
multiple injuries.  

In looking at treatment records other than the veteran's 
service medical records, the Board notes that the veteran was 
treated for multiple disorders including his right knee 
disorder.  The veteran underwent a VA general medical and 
orthopedic examination in September 1991.  The diagnoses 
included history of injury to the right knee with 
chondromalacia, status post-operative arthroscopic surgery 
and osteoarthritis.  

In May 1992, service connection was granted for residuals of 
a right knee injury with arthritis.  A 10 percent disability 
evaluation was assigned.  

VA treatment records dated from September 1991 to August 1993 
indicated that the veteran continued to receive treatment for 
disorders including his right knee disorder.  The veteran 
underwent a VA orthopedic examination in December 1993.  At 
that time, he reported that this right knee would slip out of 
place and would buckle.  The veteran also reported that his 
knee would swell and that it would grind with motion.  The 
examiner reported that right knee extension was 0 degrees and 
flexion was 105 degrees.  The examiner stated that no 
discernible soft tissue swelling was noted on examination of 
the knee joints.  The diagnoses included osteoarthritis of 
the right knee with associated chondromalacia of the patella 
and mild genu valgum.  

A December 1993 rating decision increased the disability 
evaluation assigned for the veteran's service-connected right 
knee disorder to 20 percent effective August 6, 1993.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Replacement of either 
knee joint with a prosthesis warrants a 100 percent 
evaluation for a one-year period following implantation of 
the prosthesis.  This period commences at the initial grant 
of a total rating for one month following hospital discharge 
pursuant to 38 C.F.R. § 4.30 (2000).  Thereafter, a 60 
percent evaluation is warranted if there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to diagnostic codes 5256, 
5261, or 5262 (2000).  38 C.F.R. Part 4, Diagnostic Code 5055 
(2000).  Slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 (2000).  
This is the maximum schedular rating assignable under this 
code.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003 (2000).  
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (2000).  Limitation of extension 
of either leg to 10 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5261 (2000).  Favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 and 10 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5256 (2000).  The average normal range of motion of the leg 
and knee is 0 to 140 degrees.  38 C.F.R. § 4.71 (2000).  

A 10 percent evaluation is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (2000).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

VA treatment records dated from October 1993 to November 1994 
indicated that the veteran continued to receive treatment for 
multiple disorders.  The veteran underwent a VA general 
medical examination in September 1994.  He reported severe 
pain in the right knee.  The veteran indicated that he would 
fall frequently and that his marked limp had imposed an 
abnormal strain on his right ankle and right hip.  The 
examiner noted that the veteran walked down the hall with a 
completely stiff right leg and that he limped on the right 
leg.  The veteran also used a cane.  The examiner reported 
that there was apparently a moderate to marked collection of 
fluid in the veteran's right knee.  It was noted that 
appropriate puncture wounds had healed nicely consistent with 
two arthroscopic procedures.  The examiner reported that the 
right knee would not bend beyond 15 degrees, and the motion 
was very painful.  The examiner noted that the veteran wore a 
large brace with metal on each side to support the right 
knee.  The diagnoses included severe osteoarthritis of the 
right knee secondary to trauma and two surgical procedures.  

A March 1995 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
residuals of a right knee injury to 30 percent effective 
August 6, 1993.  

The veteran underwent a VA orthopedic examination in January 
1997.  He reported that his right knee and leg were beginning 
to "fatigue somewhat".  It was noted that due to an 
instability sensation in the right knee without his Don-Joy 
derotation brace, the veteran was developing instability of 
station.  He also complained of pain and swelling.  The 
examiner reported that there was bilateral knee swelling and 
warmth.  There were punctuate arthroscopy scars anteriorly in 
the right knee.  The examiner noted that the right knee 
flexed to 120 degrees at which time pain was encountered.  
The veteran was able to post-flex the knee to 140 degrees 
despite the pain.  The examiner indicated that the veteran's 
cruciate and inferolateral ligaments appeared fairly normally 
taut in both knees.  The diagnoses included right knee 
condition, resolved to arthroscopy times two, with severe 
degenerative joint disease, sense of instability not 
demonstrated, but prescribed derotational brace, and 
instability of station.  A January 1997 radiological report, 
as to the veteran's knees, indicated an impression of 
bilateral significant tricompartmental osteoarthritis and 
effusions.  

VA treatment records dated from September 1996 to March 1997 
referred to continued treatment.  The veteran underwent 
another VA orthopedic examination in May 1997.  It was noted 
that he underwent a total right knee arthroplasty in February 
1997 for significant severe degenerative joint disease.  The 
examiner noted that there was a 12-inch scar crossing the 
joint space of the right knee as well as punctate arthroscopy 
scars in the knee.  The right knee was reported to be 
swollen, warm and slightly erythematous.  The flexion of the 
right knee was limited distinctly to 90 degrees which the 
examiner noted was normal for an allowable range of movement 
flexion in a total arthroplasty knee.  The examiner stated 
that the veteran could fully extend on the right.  The 
diagnoses included convalescent right knee with a total 
arthroplasty joint with surgery in February 1997 with normal 
allowable range of movement in the arthroplasty joint.  
Residual post-surgical changes of swelling, erythema and heat 
were also noted.  VA treatment records dated from August 1998 
to March 1999 referred to continued treatment.  

The veteran underwent an orthopedic examination for VA 
purposes in June 1999.  It was noted that since the right 
total knee replacement in February 1997, the veteran had 
continued to have pain which was fairly well-controlled with 
the use of a Don-Joy knee brace.  The examiner noted that the 
veteran walked with a slightly genalgic gait, bilaterally.  
The examiner reported that there was a well-healed midline 
incision about the right knee measuring approximately eight 
inches, centered with the patella which was nontender.  It 
was also reported that there were multiple puncture wounds 
about the supra-patella pouch and the medial and lateral 
parapatellar area which were similarly well-healed and 
nontender.  The examiner indicated that the veteran had a 
range of motion of the right knee from 0 degrees to 85 
degrees.  The examiner stated that such motion was 
essentially pain free, but any further attempts at flexion 
elicited pain in the anterior aspect of the right knee.  The 
examiner further noted that the veteran had a well-aligned 
right knee with no evidence of cruciate or collateral 
ligament laxity.  It was observed that standing anterior-
posterior and lateral roentgenograms of the right knee 
revealed the presence of a total knee prosthesis which was 
cemented in place within the distal femur, proximal tibia and 
articular surface of the patella.  The prosthetic components 
appeared to be well-placed and well-aligned.  The impression 
was osteoarthritis of the knees, bilateral, severe, status 
post bilateral total knee replacement.  

A July 1999 rating decision recharacterized the veteran's 
service-connected right knee disorder as residuals of a right 
knee injury status post-total knee replacement and assigned a 
total disability evaluation for the period from February 26, 
1997 to May 1, 1998.  A 30 percent evaluation was assigned 
effective May 1, 1998.  The 30 percent disability evaluation 
has remained in effect.  

At an October 1999 hearing on appeal, the veteran testified 
that following his total knee replacement he had discomfort 
and that it took several months before he could put weight on 
his right knee.  He indicated that the pain was very severe 
during that time.  The veteran stated that his right knee was 
definitely weaker after his operation.  He noted that he 
could walk maybe a block before he would feel discomfort.  

VA treatment records dated from April 1999 to August 1999 
indicated that the veteran was treated for several disorders.  
The veteran underwent an additional orthopedic examination 
for VA purposes in December 1999.  The veteran reported that 
after his total knee replacements, his range of motion of the 
left and right knee had not been satisfactory.  It was noted 
that there was very little pain associated with movement of 
the right knee since the total knee replacement and that the 
primary complaint was the loss of range of motion.  The 
examiner indicated that both knees had anterior scars 
approximately six inches in length extending from above the 
patella to below the patella midline.  No effusion was noted.  
As to range of motion of the right knee, there was 60 degrees 
flexion and -30 degrees extension.  The examiner reported 
that the veteran was able to walk with a fairly smooth gait, 
but that he had difficulty sitting and standing without 
assistance from his hands due to the lack of range of motion 
in the knees.  The assessment included bilateral arthrosis of 
the knees, remote and bilateral total knee replacement, right 
in 1997 and left in 1999.  A March 2000 addendum to the 
December 1999 orthopedic examination for VA purposes referred 
to the veteran's left knee.  

At the January 2001 hearing before a member of the Board, the 
veteran testified that he had problems trying to bend his 
knees and that riding in cars, etc., caused him difficulty.  
The veteran stated that his extension in the right knee was 
limited both forward and backward.  He reported that he 
usually had chronic pain and that at the end of the day he 
would be "worn down".  The veteran indicated that he had 
missed about two to three weeks of work due to his knee 
disorders.  He noted that he wore a brace on his right knee.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from chronic residuals consisting of severe painful motion or 
weakness of the right lower extremity as required for a 60 
percent evaluation under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5055 (2000).  The most recent December 1999 
orthopedic examination report for VA purposes noted that the 
veteran's primary complaint was loss of range of motion of 
the knees.  It was noted that there was very little pain 
associated with movement of the right knee since the total 
knee replacement surgery.  The examiner reported, as to range 
of motion of the right knee, that there was 60 degrees of 
flexion and -30 degrees of extension.  The assessment 
included bilateral arthrosis of the knees, remote and 
bilateral total knee replacement, right in 1997 and left in 
1999.  

Additionally, the Board notes that a June 1999 orthopedic 
examination report for VA purposes indicated that the veteran 
had continued right knee pain following his total knee 
replacement surgery in 1997 which was fairly well-controlled 
with the use of a Don-Joy brace.  The examiner reported that 
range of motion of the right knee was from 0 to 85 degrees.  
The examiner remarked that such motion was essentially pain 
free, but that any further attempts at flexion elicited pain 
in the anterior aspect of the right knee.  The examiner 
further reported that the right knee was well-aligned with no 
evidence of cruciate or ligament laxity and that anterior-
posterior and lateral roentgenograms showed that the 
prosthetic component appeared to be well-placed and well-
aligned.  Further, the Board notes that a May 1997 VA 
orthopedic examination report indicated somewhat lesser 
symptomatology with flexion of the right knee distinctly 
limited to 90 degrees, which the examiner stated was within a 
normal allowable range of movement in the arthroplasty joint.  
The examiner reported that the veteran could fully extend on 
the right.  Examination reports dated in January 1997 and 
September 1994 were performed prior to the veteran's right 
total knee replacement surgery and are, consequently, of 
lesser probative value in determining his present pathology.  
The Board observes that severe painful motion and weakness of 
the right knee, as required for a 60 percent evaluation 
pursuant to the appropriate schedular criteria noted above, 
has simply not been shown.  The evidence of record, to 
include the examination reports noted above, does not reflect 
symptomatology indicative of such an evaluation.  

However, the Board observes that the evidence of record does 
indicate that the veteran suffers from symptomatology 
reasonably shown to be productive of extension of the right 
knee limited to 30 degrees.  38 C.F.R. Part 4, Diagnostic 
Code 5261 (2000).  As noted above, the December 1999 
orthopedic examination report noted that the veteran had -30 
degrees extension of the right knee.  Although earlier 
examination reports do not indicate decreased extension to 
such an extent, the Board is of the view that the evidence is 
sufficiently in equipoise as to whether a 40 percent 
evaluation is more nearly indicative of the veteran's 
disability picture under the facts of this case.  Testimony 
provided by the veteran at his personal hearing suggests 
functional impairment that is actually supported by the noted 
clinical findings.  The evidence of record clearly fails to 
indicate that extension of the veteran's right knee is 
limited to 45 degrees as required for a 50 percent evaluation 
pursuant to the such schedular criteria.  Additionally, the 
Board notes that the 40 percent evaluation is in excess of 
the allowable disability evaluations the veteran would be 
entitled to pursuant to the provisions of 38 C.F.R. Part 4, 
Diagnostic Codes 5256, 5257, 5260 (2000).  

The Board further notes that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from poorly nourished scars with repeated uclerations or 
tender and painful scars on objective demonstration such as 
would warrant a separately assigned compensable rating.  38 
C.F.R. Part 4, Diagnostic Codes 7803, 7804 (2000).  The June 
1999 orthopedic examination report for VA purposes noted that 
there was a well-healed midline incision about the right knee 
measuring approximately eight inches which was centered with 
the patella and nontender.  It was also noted that multiple 
puncture wounds about the supra-patella pouch and the medial 
and lateral parapatellar were also well-healed and nontender.  
The Board also finds that the 40 percent disability 
evaluation encompasses the veteran's objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).  Functional impairment due to 
pain indicative of a separate compensable evaluation has not 
been adequately shown by the evidence of record.  Moreover, 
there is no clinically identifiable pathology warranting 
extended discussion as to whether a separately assignable 
rating is appropriate.  Accordingly, the Board concludes that 
a 40 percent evaluation is warranted for the veteran's 
service-connected residuals of a right knee injury status 
post-total knee replacement.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 40 percent evaluation for residuals of a right knee injury 
status post-total knee replacement is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

